DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title submitted on 2/28/22 has been accepted. 

Response to Arguments
Applicant’s arguments have been considered but are moot because of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24-35, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kunori et al. (US 2010/0122187, hereinafter Kunori, cited in IDS filed 2/10/21) in view of Omura (US 2015/0242195).

Regarding claim 21, Kunori teaches an image forming apparatus (image processing apparatus; ¶¶ 0039-0057 Figs. 1 and 2), comprising: 
a user interface comprising a display configured to receive an operation input on an object displayed on the display of the user interface (operating section 112; ¶ 0039 Fig. 1, ¶¶ 0058-0069 Fig. 3, and ¶ 0100 Fig. 13); and 
a processor configured to (CPU 101; ¶ 0042 Fig. 1): 
install an application including an application (install applications and related data items in HDD 104; ¶ 0043 and ¶¶ 0050-0056 Fig. 2), a plurality of parameter sets (action ID 1-3; ¶ 0065, ¶ 0097, Fig. 12), and a plurality of object names (button information; ¶ 0072; Figs. 11 and 14), each parameter set of the plurality of parameter sets and each object name of the plurality of object names being associated with application identification information for the application (action ID associated with portal button no., application ID, icon information, and button information; ¶ 0072, ¶¶ 0096-0097, and Figs. 11-14) each parameter set including one or more start parameters for the application (default settings; ¶ 0114); 
associate the first parameter set of the plurality of parameter sets, an object name of the plurality of object names, and the application identification information with the object (registration; ¶¶ 0089-0097, Fig. 6 S506-S510 and Figs. 10 and 11); and 
in response to receiving the operation input on the object via the display (detect pressing of portal button; ¶ 0110, Fig. 16 S1501), execute the application associated with the object using the one or more start parameters included in the first parameter set associated with the object (execute process associated with portal button; ¶¶ 0107-0112, Fig. 16), wherein each parameter set includes at least one different start parameter (different sets of settings with different default settings; ¶ 0097, Fig. 12);
but does not explicitly teach install an application package including a plurality of parameter sets, each parameter set including one or more start parameters for the application; 
receive a user selection of a first parameter set of the plurality of parameter sets; 
in response to receiving the user selection.
However, Omura teaches install an application package including a plurality of parameter sets (installation; ¶¶ 0067-0082, Figs. 9A-B to Fig. 11), each parameter set including one or more start parameters for the application (frequently used print setting values, default print setting values, and user set print setting values; ¶ 0057, Fig. 7C); 
receive a user selection of a first parameter set of the plurality of parameter sets (custom tool 300 with user selection of driver settings favorite drop down menu in Fig. 4; ¶¶ 0049-0050, Fig. 3 310, ¶¶ 0051-0052, Fig. 4; and ¶ 0057);
in response to receiving the user selection (user selecting one of frequently used print setting values, default print setting values, and user set print setting values in favorite drop down menu in Fig. 4; ¶¶ 0049-0052, Figs.3-4 and ¶ 0057, Fig. 7C).
Kunori and Omura are in the same field of endeavor of an image forming apparatus that manages print parameters. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming apparatus of Kunori to include an application package including an application and a plurality of parameter sets as taught by Omura. The combination improves the operability of the apparatus by providing a simple method of setting print parameters.   

Regarding claim 22, Kunori in view of Omura teach the image forming apparatus of claim 21, wherein the processor is configured to not associate the parameter set with the object if the one or more start parameters of the first parameter set are not supported by the image forming apparatus (only settings related to image formation are accessed; ¶ 0064, Kunori).

Regarding claim 24, Kunori in view of Omura teach the image forming apparatus of claim 21, wherein the object is a first object and the processor is configured to determine if there is a second object that is also associated with the first parameter set and the application (portal button No. 1 and 3 share action ID 1; ¶ 0096, Fig. 11, Kunori).  

Regarding claim 25, Kunori in view of Omura teach the image forming apparatus of claim 21, wherein the object includes an icon button displayed on the display of the user interface (portal button 1303; ¶ 0100 and 0108, Fig. 13, Kunori).

Regarding claim 26, Kunori in view of Omura teach the image forming apparatus of claim 21, wherein the different start parameters include parameters related to color, size, modes of operation, and action instructions (settings; ¶ 0066, Figs. 4 and 8, Kunori).

Regarding claim 27, Kunori in view of Omura teach the image forming apparatus of claim 21, wherein the application is a first application and the processor is further configured to import an export file (transmission/reception of document data; ¶0051, Kunori) and install a second application (user can install multiple applications; ¶ 0043, Kunori).

Regarding claim 28, Kunori teaches a non-transitory computer-readable medium containing a data structure including instructions, that when executed by a processor of an image forming apparatus, cause the image forming apparatus to install an application package in the image forming apparatus, the application package comprising (install applications to image processing apparatus; ¶¶ 0039-0057, Figs. 1 and 2 and ¶ 0142): 
data for installing an application in the image forming apparatus (install applications; ¶ 0043 and ¶¶ 0050-0056, Fig. 2); 
a plurality of object names (button information; ¶ 0072; Figs. 11 and 14); and 
a plurality of parameter sets (action ID 1-3; ¶ 0065, ¶ 0097, Fig. 12), each parameter set of the plurality of parameter sets including one or more start parameters for the application configured to be executed in the image forming apparatus during start of the application (default settings; ¶ 0114), wherein: 
each parameter set of the plurality of plurality of parameter sets and each object name of the plurality of object names is associated with application identification information, each parameter set of the plurality of parameter sets (registration; ¶¶ 0089-0097, Fig. 6 S506-S510 and Figs. 10 and 11) includes at least one different start parameter (different sets of settings with different default settings; ¶ 0097, Fig. 12), and 
the data structure is configured to install the application, the plurality of object names, and the plurality of parameter sets in the image forming apparatus in such a manner that (registration; ¶¶ 0089-0097, Fig. 6 S506-S510 and Fig. 10): 
a first parameter set of the plurality of parameter sets, the first parameter set, an object name of the plurality of object names, and the application identification information are associated with an object to be displayed on a display of the image forming apparatus (Figs. 7-10); and 
the application is executable using a start parameter included in the first parameter set associated with the object in response to receiving an input on the object via the display (execute process associated with portal button; ¶¶ 0107-0112, Fig. 16); but does not explicitly teach the application package comprising a plurality of parameter sets, 
in response to receiving a user selection of a first parameter set of the plurality of parameter sets. 
However, Omura teaches the application package comprising a plurality of parameter sets (installation with frequently used print setting values, default print setting values, and user set print setting values; ¶ 0057, Fig. 7C and ¶¶ 0067-0082, Figs. 9A-B to Fig. 11);
in response to receiving a user selection of a first parameter set of the plurality of parameter sets (custom tool 300 with user selection of driver settings favorite drop down menu in Fig. 4; ¶¶ 0049-0050, Fig. 3 310, ¶¶ 0051-0052, Fig. 4; and ¶ 0057). 
The motivation applied in claim 21 is incorporated herein.

Regarding claim 29, Kunori in view of Omura teach the data structure of claim 28, wherein the data for installing an application in the image forming apparatus comprises data for two or more different applications to be installed in the image forming apparatus (copy 2303, send 2305, and portal 2307 applications; ¶ 0051, Fig. 2 and ¶ 0100, Fig. 13, Kunori).

Regarding claim 30, Kunori in view of Omura teach the data structure of claim 29, wherein the two or more different applications (applications 401, 407, and 1303; ¶ 0100, Fig. 13, Kunori) use the plurality of parameter sets, each parameter set having at least one different start parameter therein (action IDs with different default settings; ¶ 0096 Fig. 11, Kunori).

Regarding claim 31, Kunori in view of Omura teach the data structure of claim 30, wherein the at least one different start parameter is a parameter associated with color, duplex or simplex mode, specific size, document mode, or test copy (settings; ¶ 0066, Figs. 4 and 8, Kunori).
Regarding claim 32, Kunori in view of Omura teach the data structure of claim 28, wherein the application installed from the data in the image forming device is replaceable with another application in the data by operations of uninstallation and installation (editing/deleting registered portal; ¶¶ 0121-0136, Figs. 19-23, Kunori).

Regarding claim 33, Kunori in view of Omura teach the data structure of claim 28, wherein the data for installing the application in the image forming apparatus is modifiable by adding or importing a new application, exporting a newly configured application, or removing an existing application (editing/deleting registered portal; ¶¶ 0121-0136, Figs. 19-23, Kunori).

Regarding claim 34, Kunori teaches a method for applying a set of start parameters in an image forming device (image processing apparatus; ¶¶ 0039-0057, Figs. 1 and 2), the method comprising: 
providing a first object and a second object on a user interface comprising a display, the first object being associated with a first application and the second object being associated with a second application (copy 205 or send 205 displayed on touch screen; ¶¶ 0058-69, Figs. 2 and 3, and ¶ 0100 Fig. 13) 
installing an application corresponding to the first object (portal registration; ¶¶ 0085-0097, Fig. 6 S502-S510 and Fig. 10), the application including the first application, application identification information, an object name (action ID associated with portal button no., application ID, icon information, and button information; ¶ 0072, ¶¶ 0096-0097, and Figs. 11-14), and a plurality of parameter sets, each parameter set including one or more start parameters for controlling operation of the image forming device using the first application (default settings; ¶ 0065, ¶ 0097, and ¶ 0114, Fig. 12); 
executing, by a processor in the image forming device, an operation of the first application according to the first parameter set in response to receiving a selection of the first object (execute process associated with portal button; ¶¶ 0107-0112, Fig. 16), but does not explicitly teach receiving a user selection of a first parameter set of the plurality of parameter sets;
an application package including a respective set of start parameters.
However, Omura teaches a user selection of a first parameter set of the plurality of parameter sets (custom tool 300 with user selection of driver settings favorite drop down menu in Fig. 4; ¶¶ 0049-0050, Fig. 3 310, ¶¶ 0051-0052, Fig. 4; and ¶ 0057);
an application package including a respective set of start parameters (installation with frequently used print setting values, default print setting values, and user set print setting values; ¶ 0057, Fig. 7C and ¶¶ 0067-0082, Figs. 9A-B to Fig. 11).
The motivation applied in claim 21 is incorporated herein.

Regarding claim 35, Kunori in view of Omura teach the method of claim 34, wherein the display is a touch panel display and providing the first object and the second object on the user interface comprises displaying the first object and the second object on a home screen of the touch panel display, wherein the first object and the second object include different icon buttons (copy 205 or send 205 displayed on touch screen; ¶¶ 0058-65, Figs. 2 and 3, Kunori).

Regarding claim 38 Kunori in view of Omura teach the method of claim 34, further comprising registering a new object with the user interface (portal registration; ¶¶ 0085-0097, Fig. 6 S502-S510 and Fig. 10, Kunori), wherein the new object includes a selection of current parameters in the image forming device (settings; ¶ 0080, ¶ 0087, Fig. 6 S505, and Figs. 9 and 12, Kunori).

Regarding claim 40, Kunori in view of Omura teach the method of claim 34, wherein the first parameter set includes parameters associated with color, size, test mode, document mode, or duplex or simplex mode (settings; ¶ 0066, Figs. 4 and 8, Kunori).

Claims 23 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kunori in view of Omura as applied to claims 1 and 15 above, and further in view of Sakura et al. (US 2007/0005561, hereinafter Sakura, cited in IDS filed 2/10/21).

Regarding claim 23, Kunori in view of Omura teach the image forming apparatus of claim 21, but does not explicitly teach wherein the processor is configured to rewrite a first start parameter with a predetermined second start parameter when the first start parameter is not supported by the image forming apparatus and is included in the first parameter set. 
However, Sakura teaches wherein the processor is configured to rewrite a first start parameter with a predetermined second start parameter when the first start parameter is not supported by the image forming apparatus and is included in the first parameter set (invalid print property parameter are changed; ¶ 0087).
Kunori and Sakura are in the same field of endeavor of an image forming apparatus that manages print parameters. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming apparatus of Kunori to allow changing a parameter that is not supported as taught by Sakura. The combination improves the apparatus by preventing invalid parameters to be used in a printing process.

Regarding claim 36, Kunori in view of Omura teach the method of claim 35, but does not explicitly teach wherein each of the different icon buttons is associated with a parameter text file.
However, Sakura teaches wherein each of the different icon buttons is associated with a parameter text file (each hot folder application is associated with a XML job ticket; ¶ 0065, Fig. 2).
Kunori and Sakura are in the same field of endeavor of an image forming apparatus that manages print parameters. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming apparatus of Kunori to include a parameter text file as taught by Sakura. The combination improves the apparatus by providing a simple and standardized method of describing print parameters.   
 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kunori in view of Omura and Sakura as applied to claim 16 above, and further in view of Williams et al. (US 2010/0321715, hereinafter Williams, cited in IDS filed 2/10/21).

Regarding claim 37, Kunori in view of Omura and Sakura teach the method of claim 16, but Kunori does not explicitly teach wherein the parameter text file is a text file in JavaScript.
However, Williams teaches wherein the parameter text file is a text file in JavaScript (¶ 0037).
Kunori and Williams are in the same field of endeavor of an image forming apparatus that manages print parameters. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming apparatus of Kunori to include a parameter text file is a text file in JavaScript as taught by Williams. The combination improves the apparatus by providing a simple and standardized method of describing print parameters.   

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kunori in view of Omura as applied to claim 18 above, and further in view Kurumasa et al. (US 2011/0007351, hereinafter Kurumasa, cited in IDS filed 2/10/21).

Regarding claim 39, Kunori in view of Omura teach the method of claim 18, but does not explicitly teach further comprising exporting the new object to a storage medium, wherein the storage medium is transferable to another image forming device for installation of the new object.
However, Kurumasa teaches further comprising exporting the new object to a storage medium (storing setting information including icon; ¶¶ 0157-0159, Fig. 14 S9-S11), wherein the storage medium is transferable to another image forming device for installation of the new object (MFP2(3) acquires setting information data; ¶¶ 0178-0186, Fig. 17).
Kunori and Kurumasa are in the same field of endeavor of an image forming apparatus that displays icons on a display. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming apparatus of Kunori to include allow exporting the new object and transferring it to another image forming apparatus as taught by Kurumasa. The combination improves the operability by providing a customized interface to a user across multiple image forming apparatuses (¶¶ 0005-0010, Kurumasa).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arai (US 2013/0077119) teaches an image forming apparatus that displays custom buttons in a display section.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672